949 A.2d 204 (2008)
195 N.J. 176
In the Matter of C. William BOWKLEY, Jr., a Judge of the Municipal Court.
No. D-115 September Term 2007
Supreme Court of New Jersey.
June 10, 2008.

ORDER
The Advisory Committee on Judicial Conduct having filed a report with the Court pursuant to Rule 2:15-15(b)in respect of C. WILLIAM BOWKLEY, JR., Judge of the Municipal Courts of the Borough of Hopatcong, the Township of Vernon (Sussex County), the Borough of Chester, and the Township of Jefferson (Morris County), finding by clear and convincing evidence that respondent engaged in conflicts of interest that violated Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 3C(1) (a judge should disqualify himself from a proceeding in which the judge's impartiality might reasonably be questioned) of the Code of Judicial Conduct, and Rule 2:15-8(a)(6) (a judge should not engage in conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And the Committee having recommended that because of extenuating circumstances it found to be present in the matter, the formal complaint should be dismissed and respondent privately reprimanded for his misconduct;
And the Court having ordered respondent to show cause why public discipline less than removal from judicial office should not be imposed;
And the Court having considered the arguments of counsel and having determined from its review of the record that the complaint should not be dismissed and that a public admonition is warranted;
And good cause appearing;
It is ORDERED that C. WILLIAM BOWKLEY, JR., Judge of the Municipal Court, is hereby admonished for violating Canons 1, 2A, and 3C(1) of the Code of Judicial Conduct, and Rule 2:15-8(a)(6).
Justices LONG and RIVERA-SOTO dissent from the Order. They would dismiss the complaint and impose private discipline substantially for the reasons expressed and as recommended in the report of the Advisory Committee on Judicial Conduct.
Chief Justice RABNER and Justices LaVECCHIA, ALBIN, WALLACE, and HOENS join in the Court's Order. Justices LONG and RIVERA-SOTO dissent from the Order.